DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on September 28, 2022 is acknowledged.  The traversal is on the ground(s) that the identified inventions share common features such as a housing, channel, and turbine blade, because the inventions are classified in the same class, and because during normal examination an examiner is required to search all analogous art regardless of where it is classified.  This is not found persuasive because the restriction requirement is partly based on the features which are not common to both inventions. The invention of group I included exhaust ports and the invention of group II included a brake, and these features are unique to their respective groups. The exhaust ports and brake are not analogous or alternative features, and thus a search for analogous art would extend into different areas. Further, while the inventions share the same CPC class, the inventions differ in their CPC subgroup: invention I was in F01D 25/24 and invention II was in F01D 1/006. Given the different subgroups and features unique to each group, searching for both inventions requires additional time and consideration which creates the search burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-14 will be examined. 
Information Disclosure Statement
The Information Disclosure Statement(s) submitted March 12, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 1 recites “the first set comprise” and the word “comprise” should be changed to “comprises” to be grammatically correct. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,491,276 to Reeves.
In Reference to Claim 1#
Reeves teaches:
	A turbine motor (46) comprising: 
a housing (64) with a receptacle (96); 
a turbine blade (84) rotatably positioned in the receptacle, the turbine blade comprising a central body (central portion of rotor 84) and outwardly-extending arms (radially outer ends of rotor 84, see annotated portion of Figure 3 below); 
a channel (44, 106, 112) that extends through the housing and into the receptacle to deliver air to rotate the turbine blade within the housing; and 
exhaust ports (98, see Figure 5) that are spaced away from the channel and that extend through the housing and into the receptacle to exhaust the air from the receptacle after the air provides a force to rotate the turbine blade (see column 4, lines 57-61, column 5, line 23 through column 6, line 22, and Figures 2, 3, and 5).

    PNG
    media_image1.png
    440
    968
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    691
    media_image2.png
    Greyscale

In Reference to Claim 2#
Reeves teaches:
	The turbine motor of claim 1, wherein the housing comprises a floor (90) that forms a side (bottom side) of the receptacle and a sidewall (inner wall of housing 64 that forms chamber 96, see Figure 3) that extends around a perimeter of the floor and forms a lateral wall (sidewall) of the receptacle with the exhaust ports extending through the floor and the channel extending through the sidewall (see Figure 2).
In Reference to Claim 3#
Reeves teaches:
	The turbine motor of claim 2, wherein the exhaust ports are arranged along a rotational path of the turbine blade and are spaced radially outward away from a central section of the receptacle with the exhaust ports positioned in closer proximity to the sidewall than to a center of the receptacle (see Figure 5).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,491,276 to Reeves as applied to claim 1 above, and further in view of case law.
In Reference to Claim 7
Reeves teaches:
	The turbine motor of claim 1, further comprising recesses (not numbered, see annotated Figure 3 below) formed between adjacent ones of the arms of the turbine blade, the recesses being formed by a trailing edge (not numbered, see annotated Figure 3 below) of a first one of the arms and a leading edge (not numbered, see annotated Figure 3 below) of an adjacent one of the arms (see annotated portion of Figure 3 below).

    PNG
    media_image3.png
    559
    621
    media_image3.png
    Greyscale

Reeves fails to teach:
	The recesses comprised a curved shape. Figure 3 of Reeves shows an angled joint between arms at the radially outer end of the central body.  
The Court has held that a configuration can be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), see MPEP §2144.04 Changes in Shape for further clarification). 
	In In re Dailey, the applicant claimed a nursing container with a collapsible bottom so that air is not admitted into the container when contents are drained and the configuration of the top and bottom portions of the container are “a portion of a sphere less than a hemisphere.” The cited prior art taught the nursing container with the collapsible bottom, but not the “less than a hemisphere” configuration. The Court decided that the configuration of the container is “a mere matter of choice” not significantly novel over the prior art. 
In the instant application, the shape of the joint between each arm determines the shape of the recess. An angled joint results in an angled recess shape, and a curved joint would create a curved recess. It is well known in the art of joints that a curved connection reduces the stress compared to an angled connection. 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the turbine motor of Reeves by re-shaping the recesses to comprise a curved shape in view of case law for the purpose of reducing the stress between the arms and central body.
In Reference to Claim 8#
Reeves as modified by case law teaches:
	The turbine motor of claim 7, wherein each of the recesses comprises a width (length in circumferential direction) measured between the arms and a first one (see annotated Figure 3 below) of the exhaust ports is located away from the channel a distance that is greater than the width (see annotated Figure 3 below).

    PNG
    media_image4.png
    508
    686
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 10-14 are allowed.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the exhaust ports are arranged along a rotational and sized such that a first one is smaller than a last one of the exhaust ports as recited in claim 4. Reeves teaches exhaust ports which are all the same size. Claims 5 and 6 depend from claim 4 and contain its limitations and therefore would be allowable for the same reason.
	The prior art of record fails to teach a plug mounted in one of the exhaust ports as recited in claim 9. Reeves fails to teach a plug for any of the exhaust ports. 
	The prior art of record fails to teach a turbine motor comprising a housing with a receptacle and exhaust ports comprising a first set of exhaust ports and a second set, wherein the second set is located a greater rotational distance away from the channel than the first set and the first set is smaller than the second set as recited in claim 10.
	Claims 11-14 depend from claim 10 and contain its limitations and therefore are allowed for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,867,676 to Ertugrul et al teaches a turbine motor having a housing with exhaust ports. US 3,733,143 to Theis Jr et al teaches a turbine motor having a housing with a plurality of exhaust ports. US 3,708,241 to Theis Jr et al teaches a turbine motor having a housing with different sized exhaust ports. US 3,707,336 to Theis Jr et al teaches a turbine motor having a housing with different sized exhaust ports. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745